Citation Nr: 1224448	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle sprain.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from March 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  During the current appeal, and specifically in an October 2007 rating decision, the RO awarded an increased rating of 10 percent for the Veteran's residuals of a right ankle sprain, effective from June 1, 2005.  (By a January 2011 action, the Board found that it had jurisdiction of the claim for a higher rating for PTSD and for TDIU even though a substantive appeal had not been filed.  The Board will not disturb this finding.)

In February 2009, the Veteran testified at a hearing conducted at the RO before a Decision Review Officer (DRO) as to the right ankle issue.  A transcript of the hearing has been associated with the claims file.  The Board notes that the Veteran was scheduled for a Board hearing in August 2010 before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded a higher rating of 10 percent for his service-connected residuals of a right ankle sprain.  He has not suggested that this higher rating would satisfy his appeal for a higher evaluation.  Thus, the Board concludes that the claim for a higher rating for residuals of a right ankle sprain remains before the Board.

The case was remanded by the Board in January 2011 to afford the Veteran VA examinations.  A review of the record indicates compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

(The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's service-connected residuals of a right ankle sprain are manifested by moderate limitation of motion. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent rating for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's rating claim for his residuals of a right ankle sprain is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the February 2006 rating decision, a letter dated in November 2005 advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in December 2005, September 2009 and February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2005, September 2009 and February 2011 VA examinations obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the statements of the Veteran, and provided findings necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue of an initial rating in excess of 10 percent for residuals of a right ankle sprain has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the residuals of a right ankle sprain as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted.  

The Veteran contends that he is entitled to an initial rating in excess of 10 for the service-connected residuals of a right ankle sprain due to the severity of his symptomatology.  See, e.g., January 2007 notice of disagreement.

In this case, the Veteran has been diagnosed with residuals of a right ankle sprain.  This disability has been rated as 10 percent disabling under DC 5271, which evaluates limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2011).  (The Veteran has been service connected for other right foot disability that has been separately rating under DC 5284 (foot injuries), which is not subject of this appeal.)

Specifically, pursuant to DC 5271, a 10 percent evaluation is warranted for moderate limitation of motion.  Id.  A 20 percent evaluation is warranted for marked limitation of motion.  Id.  In evaluating range of motion values for the right ankle, the Board notes that normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

The Veteran was afforded a VA general medical examination in December 2005.  He reported that he did not currently have any pain, but complained of weakness in his foot.  There was some swelling, fatigability, and lack of endurance.  He also reported that he had some redness at the top of the foot, no heat, no locking, and no stiffness.  He felt instability in his foot and felt like he was walking on a pillow.  It did not feel very stable.  The Veteran reported that his symptoms of weakness in his foot and giving way were worse during cold weather.  He felt those symptoms twice a day and they only lasted for a few seconds.  He did not undergo any treatment for his right ankle.  He did not have any flare-ups.  The Veteran did not wear a brace or use any cane or corrective shoes.  He did not have any surgery.  There was no dislocation, subluxation, inflammatory arthritis, or constitutional symptoms.  It did not affect his daily activities, except when he was traveling long distances, he had to stop and stretch his ankle.  It affected his occupation.  The Veteran was working as a waiter, but he wanted to become a policeman.  Because he could not run, he could not pursue that job.  He did not have any prosthesis.

Examination revealed normal ranges of motion with dorsiflexion of 20 degrees; plantar flexion of 45 degrees; eversion of 20 degrees; and inversion of 30 degrees.  The Veteran complained of pain at the top of his foot on repeated ranges of motion testing.  There was no fatigue, no weakness, no incoordination, or lack of endurance.  The Veteran was diagnosed with right ankle sprain, normal X-rays and normal examination.  

A VA general medical examination obtained in connection with the Veteran's TDIU claim in July 2008 shows that his right ankle sprain was opined to have no effect on usual daily activities or on his usual occupation of a mail carrier.  

At his February 2009 hearing, the Veteran testified of having constant right ankle pain.  February 2009 Hearing Transcript (H.T.) at 1.  He did not wear any type of brace.  Id. at 3.  He had trouble moving his ankle up, not as much down; he could press down on it.  Id.  However, if he were to go swimming, he would have a problem with instability of the foot.  Id.  Side-to-side motion was fine.  Id.  He was not receiving any treatment.  Id. at 4.  He was not currently employed and did not play any sports.  Id.  He previously placed a lot of weight on his ankle when he was working for the postal service.  Id.  He quit his job because of right foot pain.  Id.  The Veteran's reported symptoms included pain, swelling, and instability in that he often rolled his ankle when walking or running.  Id. at 5.  He was not able to put as much pressure on his ankle.  Id.

The Veteran was afforded a VA examination in September 2009 in connection with a claim for service connection for a right foot disorder.  He had foot pain and about 50 flare-ups in the previous 12 months in which he could not walk or stand.  The Veteran denied using crutches, a cane, or bracing.  He reiterated leaving his job at the post office because of pain.  He could only walk approximately half an hour and then had to rest; he could not stand more than half an hour and then he had to rest.  He could drive his car for about half an hour and then had to get out and stretch.  Some of the biggest problems were going up and down the stairs, particularly going down stairs, which seemed to be worse.  He reported a history of his ankle rolling.  He had 20 degrees of dorsiflexion and 135 degrees of plantar flexion.  Thus, he lost approximately 15 degrees of flexion compared to his left ankle, which had 150 degrees of plantar flexion.  His ankle joint appeared normal on X-rays.  

At a VA general medical examination in February 2011, the Veteran reported that his right ankle had become progressively worse.  His reported symptoms included giving way, instability, pain, stiffness, weakness, swelling, and tenderness.  The Veteran denied incoordination.  There was no decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  The condition did not affect the motion of the joint.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand for 10 minutes and walk for one quarter of a mile.  He always used orthotic inserts.  A weight bearing joint was affected and his gait was normal.  There was no evidence of abnormal weight bearing or loss of a bone or part of a bone.  Examination revealed no instability, tendon abnormality, or any angulation.  The Veteran had dorsiflexion of 20 degrees and plantar flexion of 40 degrees.  There was objective evidence of pain on motion, including following repetitive emotion.  There were no additional limitations after three repetitions of motion.  The Veteran did not have joint ankylosis.  X-rays were unremarkable.  The Veteran was still unemployed.  He was diagnosed with a chronic right ankle sprain.  The disability was opined to have no effect on sports, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving; a mild effect on chores and shopping; and a moderate effect on exercise.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for residuals of a right ankle sprain is not warranted at any time since the award of service connection.  The only other rating available under DC 5271 of 20 percent requires that a marked limitation of motion is present.  A review of the evidence fails to show that the Veteran's limited ankle motion is markedly limited.  As discussed above, normal ranges of motion are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  Throughout this appeal, the Veteran has been shown to have full dorsiflexion of 20 degrees in December 2005, September 2009, and February 2011.  As for his plantar flexion, he had full motion of 45 degrees in December 2005 and only slightly reduced plantar flexion of 40 degrees in February 2011.  Regarding the September 2009 examination for his foot, the examiner reported plantar flexion of 135 degrees; however, normal plantar flexion is only 45 degrees as discussed above.  It is not clear how that examiner arrived at 135 degrees of plantar flexion.  However, notwithstanding that examination, findings at the other examinations fail to show that the Veteran's limitation of motion is better characterized as marked as opposed to the currently assigned 10 percent evaluation for moderate limitation.  

Here, in addition to the Veteran's limited plantar flexion, his other symptoms reported throughout this appeal have included pain, giving way, instability, stiffness, weakness, swelling, tenderness, fatigability, lack of endurance, and functional effects on standing, walking, and driving.  Even when taking into account the Veteran's reported symptoms and those shown on examinations, the evidence does not show that the Veteran's service-connected right ankle disability equates to marked limitation of motion.  When taking into account the Veteran's complaints of pain on motion, the limitation of motion still has been shown to be no worse than a five degree loss of plantar flexion.  

Because the Board has concluded that an initial rating in excess of 10 percent is not warranted under DC 5271, the Board has looked to other diagnostic codes to determine if a higher rating is warranted.  In this case, no ankylosis of the ankle has been shown; the February 2011 examiner specifically identified that no ankylosis was present.  Therefore, a higher rating under DC 5270 is not warranted.  Additionally, no ankylosis of the subastragalar or tarsal joint has been shown, rendering DC 5272 inapplicable.  Malunion of os calcis or astragalus has also not been shown, so a higher rating under DC 5273 is not warranted.  Lastly, the evidence does not reveal astragalectomy, rendering DC 5274 also inapplicable.  See 38 C.F.R. § 4.71a DCs 5270, 5272, 5273, and 5274 (2011). 

Furthermore, the Board has also considered that throughout this appeal, when reporting his right ankle symptoms, the Veteran has also reported his right foot problems.  As noted above, the Veteran was awarded service connection for residuals of a Lisfranc sprain/fracture of the right foot with mild degenerative changes evaluated as 10 percent disabling in a December 2009 rating decision.  There is no indication that the Veteran appealed the evaluation assigned to that disability.  Thus, other right foot complaints are accounted for by a separate rating for his right foot.  In evaluating the right ankle disability, the Board has considered the actual symptoms associated with the ankle.  For the reasons set forth above, the Veteran's residuals of a right ankle disability are best equated to moderate limitation of motion.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the residuals of the Veteran's right ankle sprain warrant a rating in excess of 10 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's residuals of a right ankle sprain have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, it bears emphasis that the schedular rating criteria are designed to take into account occupational impairments.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, especially when 38 C.F.R. §§ 4.40, 4.45 are considered.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle sprain is denied.


REMAND

Another remand is necessary for the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to TDIU.  The Board observes that VA treatment records dated through June 2010 and a single record dated in January 2012 pertaining to diagnostic testing have been obtained.  However, a statement from the Veteran received in June 2012 indicates that he was admitted to the psychiatric ward at the VA Medical Center (VAMC) in Indianapolis, Indiana and placed on suicide watch in October 2011.  As no treatment records dated past June 2010 have been obtained, the October 2011 records referred to by the Veteran are not of record.  Thus, because the Veteran has identified additional treatment records that appear to be pertinent to his appeal of the rating assigned to his service-connected PTSD, a remand is necessary to obtain records dated since June 2010 from the VAMC in Indianapolis.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (pertinent VA medical records are in constructive possession of the agency and must be obtained).
 
Because the outcome of the Veteran's initial rating claim for his PTSD could affect the issue of entitlement to a TDIU, the Board finds that the issue of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim in inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure records of post-service psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Indianapolis since June 2010.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  The Veteran should be given opportunity to obtain records.  All available reports should be associated with the claims folder.

2.  Thereafter, undertake any additional evidentiary development deemed necessary, especially any development suggested by the newly received records.

3.  After completely all development required to adjudicate the PTSD and TDIU claims, re-adjudicate these issues.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


